Exhibit 10.5

 

SEPARATION AGREEMENT & RELEASE OF CLAIMS

 

This is a Separation Agreement and Release of Claims (“Agreement” or “Release”)
between HD Supply, Inc., HD Supply Holdings, Inc., their subsidiaries,
affiliates, predecessors, and related entities (hereinafter collectively
referred to as the “Company”) and Anesa T. Chaibi (the “Employee”).

 

WHEREAS, Employee has made a decision to voluntarily end her employment with the
Company; and

 

WHEREAS, Employee understands that the Company regards the representations by
her as material and that the Company is relying on these representations in
entering into this Agreement;

 

NOW, THEREFORE, Employee and the Company agree as follows:

 

1.                                      Termination Date.  Employee’s last day
of employment will be October 9, 2015 (“Termination Date”). Employee shall not
accrue any vacation days or credit subsequent to the Termination Date.

 

2.                                      Separation Payments.  After the
Effective Date, Employee shall receive salary continuation payments at her
current rate of pay on the Termination Date, subject to applicable tax
withholding, paid on a bi-weekly basis through the Company’s normal payroll
process, said salary continuation to continue through the earlier of:
(a) October 9, 2017, or (b) the first date upon which Employee provides any
Services (as that term is defined in Paragraph 13(a) of this Agreement) within
the Prohibited Territory (as that term is defined in Paragraph 13(a) of this
Agreement) for any person (including Employee), business, partnership, entity or
firm that competes with Company Business (as that term is defined in Paragraph
13(a) of this Agreement), or (c) breach by Employee of any of the terms of this
Agreement.  All remaining salary continuation payments shall immediately cease
and be forfeited upon an event described in Section 2(a), (b) or (c). Employee
will notify the Company, in writing, as soon as Employee has accepted employment
outside the Company.  For purposes of clarification, nothing in this Agreement
is intended to prohibit or restrict Employee from her continued service on the
board of directors of Regal Beloit Corporation.  Employee shall not be entitled
to any other payments other than those described in this Agreement.

 

3.                                      Benefits.  Employee’s benefits shall end
on the last day of the month in which the Termination Date falls, pursuant to
the terms of such plans and applicable law.

 

4.                                      Discretionary Payment. After the
Effective Date and no later than December 31, 2015, Employee shall receive a
one-time discretionary payment of $8,454.42, net of taxes, to assist with the
payment of COBRA medical premiums.

 

5.                                      Annual Incentive Plan.  After the
Effective Date, Employee will receive an Annual Incentive Plan award payment for
the 2015 fiscal year based on actual business results for facilities
maintenance, provided that said payment shall be capped at the 100% target
performance level (“Target”) in the event actual business results exceed Target.
Such payout shall occur as soon as administratively possible after its normally
scheduled payout time (but in no event later than April 15, 2016). The Company
has the sole discretion to determine the amount of such bonus.  Employee shall
not be entitled to any other payments other than those described in this
Agreement.

 

6.                                      Company Vehicle.  Employee has been
provided a Company vehicle for her use.  The vehicle is:  Make: Mercedes Benz;
Model: CLS550C; Year: 2013.  After the Effective Date, Employee will have the
option to purchase this Company vehicle for $1.00 plus applicable taxes and
title fees.  The purchase must be completed no later than seven (7) days
following the Effective Date.  No later than December 31, 2015, the Company will
provide a gross-up payment to cover the additional tax on the difference between
the purchase price and the fair market value of the car.

 

--------------------------------------------------------------------------------


 

7.                                      Stock Awards.

 

a.              Pre-IPO Vested Options. All Employee’s options to purchase
Company’s common stock that were granted before June 26, 2013 (“Pre-IPO
Options”) that are vested and outstanding as of the Termination Date shall
remain exercisable through 5:00 p.m. on January 7, 2016, and shall otherwise be
controlled by the terms of the Employee Stock Option Agreement, Employee Stock
Subscription Agreement and the HDS Investment Holding, Inc. Stock Incentive Plan
pursuant to which said Pre-IPO Options were granted. Any portion of the Pre-IPO
Options not exercised by 5:00 p.m. on January 7, 2016 will be forfeited and
cancelled.

 

b.              Vesting of At-IPO Options. Employee’s 86,800 outstanding,
unvested options granted on June 26, 2013 that are originally scheduled to vest
on June 26, 2016 (Award ID 242) (“At-IPO Options”) are hereby amended as of the
Effective Date to provide that said options shall vest on June 26, 2016 and
shall not be forfeited on the Termination Date. The At-IPO Options shall remain
exercisable through 5:00 p.m. on September 24, 2016, and shall otherwise be
controlled by the terms of the Employee Stock Option Agreement and the 2013
Omnibus Stock Incentive Plan pursuant to which the At-IPO Options were granted,
except as modified by this Agreement. The At-IPO Options are subject to
forfeiture and cancellation for any breach of this Agreement. Any portion of the
At-IPO Options not exercised by 5:00 p.m. on September 24, 2016 will be
forfeited and cancelled.

 

c.               Forfeiture of All Other Unvested Equity Awards. All other
unvested equity awards shall be forfeited and cancelled on the Termination Date
(84,105 total restricted stock awards (Award ID 1512 and Award ID 1549) granted
on March 6, 2014 and March 10, 2015).

 

d.              Insider Trading. Employee acknowledges that she may not trade in
Company securities while she is in possession of the Company’s material
nonpublic information, including after the Termination Date, until that
information has become public or is no longer material.

 

e.               10b5-1 Plan. Any modification or termination of Employee’s
10b5-1 plan should be pre-cleared through the Company’s normal pre-clearance
channels (via email to hdstradpreclearance@hdsupply.com)

 

8.                                      Outplacement Services. After the
Effective Date and no later than December 31, 2015, and in lieu of providing
outplacement services, the Company shall pay Employee a lump sum amount that
after the deduction of applicable tax withholding will result in a net payment
$10,000 to Employee.

 

9.                                      Release of Claims.  Employee and
Employee’s heirs, assigns, and agents release, waive and discharge the Company
and its past and present directors, officers, employees, parents, subsidiaries,
affiliates, related entities, and agents and each of its and their predecessors,
successors and assigns from each and every claim, action, right, complaint or
application of any sort, known or unknown, arising on or before the Effective
Date.

 

a.              The foregoing release includes, but is not limited to, any claim
of discrimination on the basis of race, sex, religion, sexual orientation,
national origin, disability, age, or citizenship status; any other claim based
on any local, state, provincial, or federal prohibition, including but not
limited to claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, as amended,
the Family Medical Leave Act, the Fair Labor Standards Act, the Americans With
Disabilities Act, or the Employee Retirement Income Security Act, the Equal Pay
Act, the California Fair Employment and Housing Act, the California Penal

 

2

--------------------------------------------------------------------------------


 

Code, the California Constitution, the California Labor Code, the California
Family and Medical Leave Act, as amended; any claim arising out of or related to
any alleged express or implied employment contract, any other alleged contract
affecting terms and conditions of employment and/or severance rights, or an
alleged covenant of good faith and fair dealing; or any claim for severance pay,
bonus, salary, sick leave, stocks, attorneys’ fees, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit, to the
full extent permitted by law.

 

b.              Employee represents that Employee understands the foregoing
release, that rights and claims under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), are among the rights and claims against the
Company that Employee is releasing, and that Employee understands that Employee
is not presently releasing any future rights or claims that might arise after
the Effective Date.

 

c.               Employee further agrees never to sue the Company or its past
and present directors, officers, employees, parents, subsidiaries, affiliates,
predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns or cause the Company or its past and
present directors, officers, employees, parents, subsidiaries, affiliates,
predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns to be sued, regarding any matter within the
scope of the above release. If Employee violates this section of the Agreement,
the Company may recover all damages as allowed by law, including all costs and
expenses, including reasonable attorneys’ fees, incurred in defending against
the suit.

 

d.              This release shall not be interpreted to require Employee to
waive or release Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or the National Labor Relations Board (“NLRB”).
However, Employee does waive and release Employee’s right to any monetary
recovery or other personal relief should the EEOC, NLRB, or any other agency
pursue claims on Employee’s behalf.  This release also does not apply to any
lawsuit brought to challenge the validity of this Agreement under the ADEA, to
enforce the terms of this Agreement, or for claims that arise under the ADEA
after the Effective Date.

 

e.               Nothing in this Agreement is intended to prohibit Employee from
reporting possible violations of federal law to any governmental agency or
entity, or from making other disclosures that are protected under the
whistleblower provisions of federal law.  Employee does not need the Company’s
prior authorization to make any such reports or disclosures and is not required
to notify Company that such reports or disclosures have been made.

 

f.                Employee hereby agrees that on the Termination Date, Employee
will execute a separate release of claims, a copy of which is attached hereto as
Exhibit “A”.

 

10.                               Differing Facts.  Employee represents that she
understands the language of Section 1542 of the California Civil Code. Employee
further understands that if any fact with respect to this Agreement is found
hereafter to be other than or different from a fact now believed by Employee to
be true, Employee expressly accepts and assumes the risk of such possible
difference in fact and agrees that this Agreement shall be and remain effective,
notwithstanding any such difference.

 

11.                               Knowing and Voluntary Wavier.  Section 1542 of
the Civil Code of the State of California provides, generally, that a release
does not extend to unknown claims.  Specifically, Section 1542 of the Civil Code
of the State of California states as follows:

 

3

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

For the purposes of implementing a full and complete release and discharge of
the individuals and entities released under the terms of this Agreement,
Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California and acknowledges that
this Agreement is intended to include and discharge all claims which Employee
does not know or suspect to exist at the time of execution of this Agreement
related to Employee’s employment with the Company, the termination of that
employment, or both.

 

12.                               Confidential Information and Trade Secrets. 
Employee acknowledges that through Employee’s employment with the Company,
Employee has acquired and had access to the Company’s Confidential Information. 
Employee further acknowledges that Employee has not published, disclosed or used
any of the Company’s Confidential Information except in accordance with
Employee’s duties for the Company.  Employee agrees that, for as long as the
Confidential Information retains its character as confidential and is not
readily available to the public, Employee will hold in confidence all
Confidential Information of the Company and will not disclose, publish or make
use of such Confidential Information, unless compelled by law and then only
after notice to the Senior Vice President, Human Resources of the Company. 
Employee further agrees to return to the Company on or before the Termination
Date all documents, disks, or any other item or source containing Confidential
Information, or any other Company property. If Employee has any question
regarding what data or information would be considered by the Company to be
Confidential Information, Employee agrees to contact the Senior Vice President,
Human Resources for written clarification.  “Confidential Information” shall
include any data or information, other than trade secrets, that is valuable to
the Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written, or electronic form, retained in Employee’s memory, or has been compiled
or created by Employee. This includes, but is not limited to: technical,
financial, credit marketing, personnel, staffing, payroll, computer systems,
marketing, advertising, merchandising, operations, strategic planning, product,
vendor, customer or store planning data, trade secrets, or other information
similar to the foregoing.

 

a.              Employee also acknowledges that through Employee’s employment
with the Company Employee has acquired and had access to the Company’s Trade
Secrets.  Employee further acknowledges that the Company has made reasonable
efforts under the circumstances to maintain the secrecy of its Trade Secrets. 
Employee agrees to hold in confidence all Trade Secrets of the Company that came
into Employee’s knowledge during employment by the Company and shall not
disclose, publish, or make use of at any time such Trade Secrets for so long as
the information remains a Trade Secret.  “Trade Secret” means information,
without regard to form, including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plans, strategic plans,
product plans, or list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

b.              Employee further acknowledges that her breach of any of the
covenants in this section of the Agreement would result in immediate and
irreparable harm to the Company, its parents, subsidiaries, affiliates or
related entities that cannot be adequately or reasonably compensated by law. 
Accordingly, Employee agrees that the Company shall be entitled, if any such
breach shall occur or be threatened or attempted, if it so elects,

 

4

--------------------------------------------------------------------------------


 

to seek from a court a temporary, preliminary, and permanent injunction, without
being required to post a bond, enjoining and restraining such breach or
threatened or attempted breach by Employee.

 

13.                               Non-competition and Non-Solicitation.

 

a.              Employee agrees that she shall not, for a period of two
(2) years following the Termination Date in the Prohibited Territory, provide or
perform any services, whether as an employee, independent contractor, consultant
or any other role, that are the same as or similar to the services she provided
to the Company, which services included, but were not limited to, providing
executive level management and strategic guidance for day-to-day operations and
policy implementation (the “Services”), for any person (including Employee),
business, partnership, entity or firm that competes with Company Business. 
“Company Business” means the distribution of industrial products and value-added
services to customers in maintenance, repair and operations, infrastructure and
power and specialty construction markets. “Prohibited Territory” means any
geographic area where the Company does business, including but not limited to
the United States and Canada and their respective states, territories or
provinces, specifically including the following United States and territories:
Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
Florida, Georgia, Guam, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Puerto Rico, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, the United States Virgin Islands, Utah, Vermont, Virginia,
Washington, Washington, D.C., West Virginia, Wisconsin, and Wyoming; and the
following Canada provinces: Alberta, British Columbia, Manitoba, New Brunswick,
Newfoundland and Labrador, Northwest Territories, Nova Scotia, Nunavut, Ontario,
Prince Edward Island, Quebec, Saskatchewan and Yukon.

 

b.              Employee agrees that for a period of two (2) years following the
Termination Date, Employee will not directly or indirectly solicit or attempt to
solicit any business related to Company Business existing as of the Termination
Date from any of the Company’s customers or suppliers with whom Employee had
business contact or about whom Employee received Confidential Information during
the one-year period prior to Employee’s Termination Date.

 

c.               Employee agrees that for a period of two (2) years following
the Termination Date, Employee will not directly or indirectly encourage,
induce, attempt to induce, solicit or attempt to solicit any person who is an
employee, vendor, customer, or consultant of the Company to terminate his or her
relationship with the Company without prior written approval from the Senior
Vice President, Human Resources of the Company.

 

d.              Employee acknowledges that the restrictions set forth in this
Section 13 are necessary to protect the Company’s Trade Secrets and Confidential
Information which Employee had access to throughout Employee’s employment.

 

14.                               Breach by Employee.  The Company’s obligations
to Employee under this Agreement are contingent on Employee’s performance of
Employee’s obligations under this Agreement. Employee agrees that any breach by
Employee of this Agreement will be deemed material and entitle the Company to
stop any further payments to be paid under the Agreement and to all its remedies
allowed in law or equity, including but not limited to the return of any
payments that it made or other value it provided to Employee under this
Agreement, and, in particular, all payments or value paid or provided

 

5

--------------------------------------------------------------------------------


 

under Paragraphs 2, 4, 5, 6, 7(b), and 8 of this Agreement, to the extent
permitted under federal, state and local law.  Employee agrees and understands
that any attempt to bring litigation outside of the agreed to jurisdiction and
venue shall be considered a material breach and shall entitle the Company to
reimbursement for any amounts paid under this Agreement, including all payments
or value paid or provided under Paragraphs 2, 4, 5, 6, 7(b), and 8 of this
Agreement, in addition to any other damages and equitable relief available. 
Provided further, however, and for the purpose of clarity, both the Company and
Employee acknowledge and agree that the terms of this Paragraph 14 shall not
apply to Paragraph 7(a) of this Agreement.

 

15.                               Employee Availability.  Employee agrees to
make herself reasonably available to the Company to respond to requests by the
Company for information pertaining to or relating to the Company and/or the
Company’s affiliates, subsidiaries, agents, officers, directors or employees
which may be within the knowledge of Employee. Employee agrees to cooperate
fully with the Company in connection with any and all existing or future
litigation, charges, or investigations brought by or against the Company or any
of its past or present affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which and to the extent
the Company deems Employee’s cooperation necessary.  In conjunction with
Employee’s commitments under this paragraph, the Company will reimburse Employee
for reasonable out-of-pocket expenses incurred as a result of such cooperation. 
Any reimbursement shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, the amount
eligible for reimbursement during any calendar year will not affect the expenses
eligible for reimbursement in any other calendar year and Employee’s right to
reimbursement is not subject to liquidation or exchange for cash or other
benefit.

 

16.                               Tax Matters.  This Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986 (the “Code”), as amended, and if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code Section 409A. Each payment of compensation under the Agreement
shall be treated as a separate payment of compensation for Section 409A
purposes, including for purposes of applying the exclusion from Code
Section 409A for certain short-term deferral amounts. It is intended that
amounts payable pursuant to this Agreement shall be excluded from the
requirements of Code Section 409A either under the separation pay exception or
as short-term deferral amounts to the maximum possible extent.  The Company,
however, makes no representations or warranties as to whether this Agreement
complies with or is exempt from Code Section 409A and Employee acknowledges and
agrees that Employee is responsible for all taxes imposed on Employee as a
result of the Agreement, including any taxes imposed under Code Section 409A.

 

17.                               Non-Disparagement.  Employee agrees that
Employee will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of the Company, any of its past or present
affiliates, subsidiaries, agents, officers, directors or employees to anyone,
including but not limited to the media, public interest groups and publishing
companies, or the business conducted by any of them.

 

18.                               Employee Acknowledgements. Employee
acknowledges that she is knowingly and voluntarily waiving and releasing any
rights she may have under the Age Discrimination in Employment Act of 1967, as
amended.  Employee also acknowledges that the consideration given for the waiver
and release set forth in this Agreement is in addition to anything of value to
which she was already entitled without the waiver and release.  Employee further
acknowledges that she has been advised by this writing, as required by the Older
Workers’ Benefit Protection Act, that:  (1) her waiver and release does not
apply to any rights or claims that may arise after the Effective Date; (2) she
should consult with an attorney prior to executing this Agreement; (3)

 

6

--------------------------------------------------------------------------------


 

she has at least twenty-one (21) days to consider this Agreement (although she
may by her own choice execute this Agreement earlier); (4) she has seven
(7) days following her execution of this Agreement to revoke the Agreement; and
(5) this Agreement shall not be effective until the date upon which the
revocation period has expired (“Effective Date”).  Employee may revoke this
Release only by giving the Company formal, written notice of Employee’s
revocation of this Agreement, which should be addressed to Charles White, HD
Supply, Inc., 3100 Cumberland Blvd., Suite 1700, Atlanta, GA 30339 and which
must be received by Mr. White by the close of business on the seventh (7th) day
following Employee’s execution of this Agreement.

 

19.                               Non-Assignment.  Employee represents and
warrants that as of the date of this Release she has not assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation, association or entity whatsoever any released claim.  Employee
hereby agrees to indemnify and hold the Company and its past and present
directors, officers, employees, parents, subsidiaries, affiliates, related
entities, and agents harmless against, without any limitation, any and all
rights, claims, warranties, demands, debts, obligations, liabilities, costs,
court costs, expenses, including attorneys’ fees, causes of action or judgments
based on or arising out of any such assignment or transfer.

 

20.                               Entire Agreement.  This Agreement constitutes
the entire understanding between the parties. The parties have not relied on any
oral statements that are not included in this Agreement.  Any modifications to
this Agreement must be in writing and signed by the Senior Vice President, Human
Resources of HD Supply.

 

21.                               Injunctive Relief.  Each party agrees that any
breach by the other of this Agreement (given, among other factors, the unique
skills, position and exposure to Confidential Information at issue with respect
to this Agreement) would cause immediate and irreparable harm to the
non-breaching party, that such harm would be difficult or impossible to measure,
and that damages for the non-breaching party would therefore be an inadequate
remedy for any such breach.  Therefore, each party agrees that in the event of a
breach or threatened breach of this Agreement, the Company or Employee
(whichever is seeking to enforce this Agreement) shall be entitled to an
injunction (without posting a bond) restraining the party in breach (or
threatened to be in breach, as the case may be) from the conduct which would
constitute a breach of this Agreement, specific performance and/or other
appropriate relief in order to enforce and prevent any violations of this
Agreement, and require (without limiting any other remedy) the party in breach
to account for and pay over to the non-breaching party all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
under this Agreement (but expressly excluding anything provided under Paragraph
7(a) of this Agreement) or as a result of any transactions constituting a breach
of this Agreement if and when final judgment of a court of competent
jurisdiction is so entered against the party in breach.  Each party further
hereby waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to provide
the inadequacy of money damages or to post security as a prerequisite to
obtaining equitable relief. Furthermore, the two year restriction period set
forth in Section 13 shall be extended by the same time that Employee is in
breach of Section 13.

 

22.                               Governing Law. Employee and Company
irrevocably and unconditionally agree that: (i) this Agreement and all actions
brought under this Agreement shall be construed, interpreted and applied in
accordance with the laws of the state of Georgia, without giving effect to the
choice of law provisions thereof; and (ii) this Agreement in all respects shall
be construed as a contract executed in the state of Georgia.

 

23.                               Venue.  Employee and the Company irrevocably
and unconditionally: (i) submit to personal

 

7

--------------------------------------------------------------------------------


 

jurisdiction in the state of Georgia for any action arising out of or in
connection with this Agreement; (ii) agree to accept service of legal process in
Georgia: (iii) waive, to the fullest extent it may legally and effectively do
so, any and all personal rights under the laws of any state or country to object
to jurisdiction within the state of Georgia; (iv) waive, to the fullest extent
it may legally and effectively do so, any and all personal rights under the laws
of any state or country to raise the defense of inconvenient forum for the
maintenance of such dispute; (v) agree that for any cause of action arising out
of or in connection with this Agreement, venue is solely proper in a state or
federal court having jurisdiction in Cobb County, Georgia and agree not to
commence any such proceeding except in such courts, and (vi) waive, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any proceeding in the
above-described courts.  Employee and the Company hereto agree that a final
judgment in any such proceeding shall be conclusive and may be enforced in other
jurisdictions in the United States and throughout the world by suit on the
judgment or in any other manner provided by law.

 

24.                               Reasonableness of Provisions.  Employee
acknowledges that application of Georgia law as set forth in Section 22 and
litigation of all issues concerning this Agreement in Georgia as set forth in
Section 23 is fair and reasonable in light of:  (a) Employee’s consistent and
repeated performance of significant and material job duties and executive
leadership functions impacting and relating to Georgia during Employee’s
employment; (b) Employee’s physical presence in Georgia to perform job duties
and executive leadership functions during Employee’s employment including
attendance at board of directors meetings and other leadership meetings and
functions; (c) the location of the Company’s primary operations in Atlanta,
Georgia; and (d) the negotiation and delivery of this Agreement upon execution
to the location of the Company’s headquarters in Atlanta, Georgia.

 

25.                               Severability. The parties desire and intend
that the provisions of this Agreement be enforced to the fullest extent
permissible under the law and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, in the event that any court of
competent authority holds any provision of this Agreement to be invalid,
prohibited or unenforceable for any reason in any jurisdiction, then as to such
jurisdiction, the offending provision shall be deemed severed from this
Agreement and shall be ineffective within that jurisdiction, without
invalidating the remaining provisions of this Agreement within that jurisdiction
or affecting the validity or enforceability of any provisions of this Agreement
in any other jurisdiction.  Notwithstanding the foregoing, if an offending
provision as described above could be more narrowly drawn or otherwise
“blue-penciled,” modified or reformed so as not to be invalid, prohibited or
unenforceable in the jurisdiction where it was held to be offending, then it
shall, as to such jurisdiction, be deemed more narrowly drawn, blue-penciled,
modified or reformed, by the minimum necessary to render it valid and
enforceable in that jurisdiction, (i) with the nature and extent of such
redrawing, blue-penciling, modification or reformation to be determined by a
court of competent authority in accordance with applicable procedural and
substantive law, and (ii) without invalidating the remaining provisions of this
Agreement within that jurisdiction or affecting the validity or enforceability
of any provisions of this Agreement in any other jurisdiction.  Further, to the
extent any court of competent authority holds any of the provisions of 2 and/or
13 are not enforceable, the Company shall not have any further obligation to
provide Employee with any additional severance payments under Section 2 and
Employee shall be required to return to the Company any payments or other value
it received under this Agreement, and, in particular, all payments or value paid
or provided under Paragraphs 2, 4, 5, 6, 7(b), and 8 of this Agreement (but
expressly excluding anything provided under Paragraph 7(a) of this Agreement),
to the extent permitted under federal, state and local law, as Employee and the
Company acknowledge the promises and representations by Employee in Sections 2
and 13 constitute material consideration and inducement for the Company to enter
into this Agreement and absent those promises and representations the Company
would not have entered into

 

8

--------------------------------------------------------------------------------


 

this Agreement.

 

Employee understands and acknowledges the significance and consequences of this
Agreement, that the consideration provided herein is fair and adequate, and
represents that the terms of this Agreement are fully understood and voluntarily
accepted.  Further, Employee has sought and obtained the advice of legal counsel
to the full extent Employee deems reasonable and necessary.

 

HD Supply Holdings, Inc.

HD Supply, Inc.

 

 

By:

/S/ Margaret Newman

 

9/23/15

 

Margaret M. Newman

Date Signed

 

SVP, Human Resources

 

 

 

Employee

 

 

/S/ Anesa T. Chaibi

 

9/4/15

Anesa T. Chaibi

Date Signed

 

 

Sign and return to:

Charles White

HD Supply

3100 Cumberland Blvd., Ste 1700

Atlanta, GA 30339

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Release of Claims

 

1.                                      This Release is entered into in
connection with that certain Separation Agreement and Release of Claims between
HD Supply, Inc., and HD Supply Holdings, Inc., their subsidiaries, affiliates,
predecessors, and related entities (hereinafter collectively referred to as the
“Company”) and Anesa T. Chaibi (“Employee”) signed by Employee on September 4,
2015 (the “Agreement”).  Employee and Employee’s heirs, assigns, and agents
release, waive and discharge the Company and its past and present directors,
officers, employees, parents, subsidiaries, affiliates, related entities, and
agents and each of its and their predecessors, successors and assigns from each
and every claim, action, right, complaint or application of any sort, known or
unknown, arising on or before the Effective Date as defined below.

 

a.              The foregoing release includes, but is not limited to, any claim
of discrimination on the basis of race, sex, religion, sexual orientation,
national origin, disability, age, or citizenship status; any other claim based
on any local, state, provincial, or federal prohibition, including but not
limited to claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, as amended,
the Family Medical Leave Act, the Fair Labor Standards Act, the Americans With
Disabilities Act, or the Employee Retirement Income Security Act, the Equal Pay
Act, the California Fair Employment and Housing Act, the California Penal Code,
the California Constitution, the California Labor Code, the California Family
and Medical Leave Act, as amended; any claim arising out of or related to any
alleged express or implied employment contract, any other alleged contract
affecting terms and conditions of employment and/or severance rights, or an
alleged covenant of good faith and fair dealing; or any claim for severance pay,
bonus, salary, sick leave, stocks, attorneys’ fees, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit, to the
full extent permitted by law.

 

b.              Employee represents that Employee understands the foregoing
release, that rights and claims under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), are among the rights and claims against the
Company that Employee is releasing, and that Employee understands that Employee
is not presently releasing any future rights or claims that might arise after
the Effective Date.

 

c.               Employee further agrees never to sue the Company or its past
and present directors, officers, employees, parents, subsidiaries, affiliates,
predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns or cause the Company or its past and
present directors, officers, employees, parents, subsidiaries, affiliates,
predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns to be sued, regarding any matter within the
scope of the above release. If Employee violates this section of the Agreement,
the Company may recover all damages as allowed by law, including all costs and
expenses, including reasonable attorneys’ fees, incurred in defending against
the suit.

 

d.              This release shall not be interpreted to require Employee to
waive or release Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or the National Labor Relations Board (“NLRB”).
However, Employee does waive and release Employee’s right to any monetary
recovery or other personal relief should the EEOC, NLRB, or any other agency
pursue claims on Employee’s behalf.  This release also does not apply to any
lawsuit brought to challenge the validity of this Agreement under the ADEA, to
enforce the terms of this Agreement, or for claims that arise under the ADEA
after the Effective Date.

 

e.               Nothing in this Agreement is intended to prohibit Employee from
reporting possible violations of federal law to any governmental agency or
entity, or from making other disclosures that are

 

1

--------------------------------------------------------------------------------


 

protected under the whistleblower provisions of federal law.  Employee does not
need the Company’s prior authorization to make any such reports or disclosures
and is not required to notify Company that such reports or disclosures have been
made.

 

2.                                      Employee represents that she understands
the language of Section 1542 of the California Civil Code. Employee further
understands that if any fact with respect to this Agreement is found hereafter
to be other than or different from a fact now believed by Employee to be true,
Employee expressly accepts and assumes the risk of such possible difference in
fact and agrees that this Agreement shall be and remain effective,
notwithstanding any such difference.

 

3.                                      Section 1542 of the Civil Code of the
State of California provides, generally, that a release does not extend to
unknown claims.  Specifically, Section 1542 of the Civil Code of the State of
California states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

For the purposes of implementing a full and complete release and discharge of
the individuals and entities released under the terms of this Agreement,
Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California and acknowledges that
this Agreement is intended to include and discharge all claims which Employee
does not know or suspect to exist at the time of execution of this Agreement
related to Employee’s employment with the Company, the termination of that
employment, or both.

 

4.                                      Employee acknowledges that prior to
executing this release, she was given at least twenty-one (21) days to review
this release and to determine whether or not to enter into it, which, after
consultation with her attorneys, she has waived by executing the Release on the
date set forth below.  Upon Employee’s execution of this release, she shall have
seven (7) days from and after the date she executes it within which to revoke
it.  Any revocation shall be in writing and delivered to the Company’s counsel,
Susan V. Stucker, 501 W. Church Street, Orlando, Florida 32805.  To be
effective, revocation must be physically delivered on or before the end of the
seventh calendar day from their full respective execution of this release.  The
Agreement is contingent upon the execution and non-revocation of this release. 
The Agreement and this release are not effective or enforceable until the time
for revocation has expired without Employee revoking her acceptance.

 

5.                                      Employee understands and acknowledges
the significance and consequences of this Agreement, that the consideration
provided herein is fair and adequate, and represents that the terms of this
Agreement are fully understood and voluntarily accepted.  Further, Employee has
sought and obtained the advice of legal counsel to the full extent Employee
deems reasonable and necessary.

 

 

Employee

 

 

/S/ Anesa T. Chaibi

 

10/9/15

Anesa T. Chaibi

Date Signed

 

 

/S/ Meg Newman

 

10/9/2015

Meg Newman, SVP HR

Date Signed

 

2

--------------------------------------------------------------------------------